Broyles, P. J.
1. It was not error for the judge in his charge to remind the jury of the oath they had taken, that they would well and truly try the case, and to read the oath to them. The statement of the court, in this connection, that the jury had “sworn to try the case ‘according to the opinion you entertain of the evidence as adduced on the trial of the case/ ” while slightly inaccurate, was not materially erroneous.
2. Under the facts of the case there was no error in the charge of the court as complained of in the 2d special ground of the motion for a new trial.
3. The venue was properly laid in the indictment, and was clearly and ' undisputedly proved by the evidence, and the court instructed the jury that the burden was on the State to prove every material fact alleged in'the indictment. There was no contention whatever as to the venue 'during the trial of the case. Under such circumstances it affords no ground for a new trial that the judge failed to charge the jury specifically that it was" incumbent on the State to prove that, the defendant had the whisky in his possession,' custody, or control in the county of Cherokee.
4. The verdict was authorized by the evidence, and the court did npt err in overruling the motion for a new trial. ,

Judgment affirmed.


Bloodworth and Stephens, JJ., concur.